Title: General Orders, 20 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Sunday October 20th 1782
                     Parole
                     Countersigns Ostende, Dieppe.
                  
                  For duty tomorrow Brigadier Genl PattersonColonel OgdenLt Colonel OlneyBrigade Major CoxQr Master from 2d Connectt. brigadeFor duty tomrrow5th Connecticut & 9th Massa. regiments.
                  The 1st York regiment to relieve the men on duty at Stoney point and Kakiat from the 2d Massa. regiment tomorrow.
                  All Warrants or Certificates for Commissions from their respective States, of which officers are at present possessed are immediately to be lodged with the Adjutant General_and a return of all those Warrants or Certificates which have been forwarded to the War Office and upon which Commissions have not been issued is to be made to the Adjutant General immediately also.
                  The Secretary at war has been kind enough to undertake to carry down with him these warrants & returns, and send the Commissions due upon them to the Army.
               